Citation Nr: 1519122	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for bilateral hearing loss, in excess of 30 percent from March 2, 2009 to May 19, 2009, and in excess of 10 percent from May 19, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating in excess of 10 percent for bilateral hearing loss.  A December 2011 rating decision purported to find "clear and unmistakable error" in the June 2009 rating decision, and granted a disability rating of 30 percent for bilateral hearing loss from March 2, 2009 to May 19, 2009, leaving a 10 percent rating from May 19, 2009.  The December 2011 rating decision's finding of clear and unmistakable error in the June 2009 rating decision was not required because the June 2009 rating decision was not a final decision; instead, the issue of increased rating for bilateral hearing loss was the issue on appeal.  38 C.F.R. § 3.105 (2014).  The December 2011 rating decision is merely a readjudication of the issue of increased rating that corrects error in the (non-final) June 2009 rating decision on appeal to grant a "staged" rating of 30 percent from March 2, 2009 to May 19, 2009.  

Although a higher disability rating has been assigned for the bilateral hearing loss disability for one stage of the rating period on appeal, as reflected in the December 2011 rating decision, the bilateral hearing loss rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a February 2015 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file in VBMS.

The Board notes that VA received additional evidence after the issuance of the December 2011 statement of the case (SOC).  In February 2015, the Veteran submitted a waiver of the right to an initial review of such evidence by the RO.  See February 2015 VA Form 21-4138.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire rating period on appeal from March 2, 2009 to May 19, 2009, bilateral hearing loss disability has exhibited no worse than Level VI hearing in the right ear and Level VII hearing in the left ear.

2.  For the rating period from May 19, 2009, the Veteran's bilateral hearing loss disability has exhibited impairment that more nearly approximates Level VI hearing in the right ear and Level VII hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss for the rating period from March 2, 2009 to May 19, 2009 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but not more, for bilateral hearing loss from May 19, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for bilateral hearing loss, the RO issued an April 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, relevant VA examination reports, the February 2015 Board hearing transcript, and the Veteran's written statements.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The RO arranged for VA audiometric examinations in May 2009 and December 2011.  These examinations, taken together, are found to be adequate for purposes of rating bilateral hearing loss.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given, and address the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Martinak at 455.  Specifically, the May 2009 VA examiner provided a description of the functional effect of bilateral hearing loss, noting that the Veteran reported that hearing loss causes difficulty in hearing and understanding most conversations, and opined that bilateral hearing loss causes moderate to severe functional limitation on daily living.  The December 2011 VA examiner noted that the Veteran stated that hearing loss causes difficulty in hearing and understanding most conversations.  

The Board is aware that there is no indication as to whether the May 2009 VA examiner reviewed the claims file, and that the December 2011 VA examination report indicates that the claims file was not reviewed; however, the Board is using the May 2009 and December 2011 VA medical examination reports to help determine the Veteran's contemporaneous bilateral hearing loss symptomatology and impairment in order to rate the hearing loss, not to establish any of the elements of service connection (such as more remote questions of in-service noise or chronic or continuous symptoms of hearing loss).  In addition, the Veteran was capable of informing the May 2009 and December 2011 VA examiners of the bilateral hearing loss symptoms and resulting functional impairment at that time, in fact did so, and the reported symptoms were specifically noted in the May 2009 and December 2011 VA examination reports.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

The Veteran was capable of supplying the information regarding the then current bilateral hearing loss symptomatology and functional impairment, and the May 2009 and December 2011 VA examiners additionally made clinical findings, including audiometric and speech recognition measurements, with respect to the bilateral hearing loss disability.  For this reason, the absence of documentation of review of the claims file by the VA examiners in May 2009 and December 2011 does not render the May 2009 and December 2011 VA examination reports inadequate on the relevant question of the then current level of severity of the bilateral hearing loss symptomatology, specifically including the findings measured at these examinations, which are valid measures independent of any history.  See id. (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  

While the Veteran stated during the February 2015 Board hearing that it was odd that the VA examinations showed that his hearing was better than when he was first examined by VA approximately 10 years earlier, neither the Veteran nor representative has contended that the VA examinations are deficient in evaluating the bilateral hearing loss disability.  Therefore, the Board finds that the May 2009 and December 2011 VA medical examination reports are adequate for rating purposes. 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that bilateral hearing loss did not change in severity during the rating period on appeal, so does not warrant staged ratings as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, an April 2004 rating decision granted service connection for bilateral hearing loss, initially assigning a 10 percent disability rating.  The Veteran was notified of this decision and of procedural and appellate rights by letter in April 2004.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103 (2014).  On March 11, 2009, VA received the claim for increased rating for bilateral hearing loss; however, the evidence demonstrates that the bilateral hearing loss disability underwent an increase as of March 2, 2009, which is the date of a VA audiogram showing such worsening, and is within the one year period before the claim was filed with VA on March 11, 2009.  See 
38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2014) (providing that the effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise, it is the date of receipt of the claim); VAOPGCPREC 12-98; Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss Rating Analysis

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran is in receipt of a 30 percent disability rating for bilateral hearing loss from March 2, 2009 to May 19, 2009, and a 10 percent rating from May 19, 2009.  The Veteran contends generally that a higher rating for the service-connected hearing loss is warranted.  

The Veteran has generally advanced that he usually asks people to repeat what they are saying and that if he cannot see the speaker's lips it is hard for him to discern what is being said.  The Veteran stated that he is often asked to turn down the volume of the television or radio because others say it is too loud.  The Veteran asserted that, despite the fact that his wife speaks very loudly and distinctly, he currently has difficulty understanding her speech.  The Veteran indicated that he seldom hears the phone or doorbell ring.  See February 2015 Board hearing transcript.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether a higher disability rating of 30 percent for the service-connected bilateral hearing loss is warranted for the rating period from May 19, 2009 forward.  As explained in more detail below, while the May 2009 and December 2011 VA audiometric examinations reflect audiometric test scores that are consistent with the criteria for a 10 percent rating, the Veteran has credibly testified that bilateral hearing loss has been the same since March 2009 and is getting worse now, and that bilateral hearing loss did not improve during the period from March 2009 to May 2009.  Id.  Moreover, the March 2009 and March 2012 VA audiograms, which are both prior to and subsequent to the other examinations, show that the criteria for a 30 percent rating is warranted.  The Veteran is diagnosed with sensorineural loss, which is an organic disease of the nervous system that is not anticipated to improve, but only worsen, with the passage of time.

Because the Board has granted a 30 percent rating for the rating period from May 19, 2009, and the Veteran is already in receipt of a 30 percent rating for the rating period from March 2, 2009 to May 19, 2009, the Board will proceed to analyze whether a disability rating in excess of 30 percent for bilateral hearing loss is warranted at any point during the entire rating period on appeal from March 2, 2009.  After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a disability rating in excess of 30 percent for the service-connected bilateral hearing loss is not warranted for the entire rating period on appeal.  

A March 2009 VA audiogram showed puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
70
75
75
LEFT
70
80
80
80

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 82 percent in the right ear and 86 percent in the left ear.  

These results yield a puretone threshold average of 68.75 decibels in the right ear and 77.5 decibels in the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral IV is designated for the right ear and a Roman numeral III is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.

The Board has considered whether a higher rating than 30 percent for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  Because the March 2009 puretone thresholds in both ears were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern criteria for both ears are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Applying the puretone threshold average of 68.75 decibels in the right ear and 77.5 decibels in the left ear to Table VIA results in a numerical designation of Level V hearing in the right ear and Level VII hearing in the left ear.  Under Table VIA, puretone thresholds result in higher designations; therefore, it will be used as it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 30 percent disability rating is derived from Table VII.  38 C.F.R. §§ 4.85, 4.86.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.

At a VA audiometric examination in May 2009, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
60
60
70
LEFT
55
70
60
70

Word recognition scores, based on the Maryland CNC test, were 88 percent bilaterally.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 58.75 for the right ear and 63.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral III is designated for the right ear and a Roman numeral III is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. 
§ 4.85.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.

The Board also notes that the readings reported by the May 2009 VA examiner do not meet the requirements for exceptional patterns of hearing impairment for the right ear but meet the requirements for exceptional patterns of hearing impairment for the left ear.  See 38 C.F.R. § 4.86.  Therefore, applying Table VI to the May 2009 right ear puretone average together with the speech recognition measurement and Table VIA for the left ear, a Roman numeral III is designated for the right ear and a Roman numeral V is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.

At a VA audiometric examination in December 2011, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
60
80
70
LEFT
50
70
70
70

Word recognition scores, based on the Maryland CNC test, were 86 percent in the right ear and 82 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 63.75 for the right ear and 65 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral III is designated for the right ear and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent disability rating is derived from Table VII of 38 C.F.R. 
§ 4.85.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.  The Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for bilateral hearing loss based on the December 2011 VA audiometric numbers.  38 C.F.R. § 4.86.  

The Board has considered and weighed the results of a March 2012 VA audiogram showing puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
65
75
80
80
LEFT
		70
85
85
85

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent bilaterally.  

These results yield a puretone threshold average of 75 decibels in the right ear and 81.25 decibels in the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. 
§ 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral II is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.

The Board has considered whether a higher rating than 30 percent for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  Because the March 2012 puretone thresholds in both ears were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern criteria for both ears are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Applying the puretone threshold average of 75 decibels in the right ear and 81.25 decibels in the left ear to Table VIA results in a numerical designation of Level VI hearing in the right ear and Level VII hearing in the left ear.  Under Table VIA, puretone thresholds result in higher designations; therefore, it will be used as it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 30 percent disability rating is derived from Table VII.  38 C.F.R. §§ 4.85, 4.86.  The intersection point for these categories under Table VII shows that bilateral hearing loss does not exceed the levels contemplated for a 30 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 30 percent.

The Board has reviewed the statements from the Veteran made during the course of this appeal including during the Board hearing and to health professionals, as well as the May 2009 medical assessment of moderate to severe functional impairment and, while they do paint a picture of the difficulty caused by the hearing impairment, these statements and medical evidence do not establish that a higher rating than 30 is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Importantly, the percentage bilaterally of speech recognition reflects high speech discrimination ability throughout the rating period on appeal.  
  
While the Veteran stated during the February 2015 Board hearing that it was odd that the VA examinations showed that his hearing was better than when he was first examined by VA approximately 10 years earlier, neither the Veteran nor representative has contended that the VA hearing examinations and audiograms are deficient in evaluating the bilateral hearing loss.  The application of the rating schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 30 percent for the entire rating period on appeal.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found during the appeal period.  The weight of the competent and probative lay and medical evidence of record is against a disability rating in excess of 30 percent during the appeal period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning a disability rating in excess of 30 percent for bilateral hearing loss for the entire rating period on appeal from March 2, 2009.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty in conversation, which results in social embarrassment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which was demonstrated in this case for both ears in the March 2009 and March 2012 VA audiograms, and as measured by both audiometric testing and speech recognition testing.  While the Veteran contends that his ability to hear has worsened, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's diminished ability to understand verbal conversations is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for bilateral hearing loss; therefore, the holding in Johnson is not for application.

In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to the service-connected disability.  The December 2011 VA examination report noted that the Veteran worked for five years as an electrical estimator and for 37 years as an engineer.  As the issue of individual unemployability due to the service-connected disability is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

A disability rating in excess of 30 percent for bilateral hearing loss, for the rating period from March 2, 2009 to May 19, 2009, is denied; an increased disability rating of 30 percent, but not more, from May 19, 2009, is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


